Citation Nr: 1438427	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anorexia.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gynecological disability, claimed as hysterectomy.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for irritable bowel syndrome (IBS).

6.  Entitlement to service connection for anorexia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from November 1985 to January 1989. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln. 

The Veteran testified at a travel Board hearing before the undersigned in November 2012.  A transcript of the hearing is of record.  During the hearing, she and her representative indicated that they would be submitting additional evidence along with a waiver of RO consideration; however, no such evidence was received.  She was also granted a 60-day abeyance period for the submission of additional evidence.  That time period has lapsed and no additional evidence has been received.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA (VVA) paperless claims processing system. 

The issues of entitlement to service connection for an anxiety disorder, anorexia, and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the November 2012 hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew her appeal with respect to the issue of entitlement to service connection for PTSD. 

2.  An unappealed June 1998 rating decision denied the Veteran's claim of entitlement to service connection for a gynecological disability, characterized as hysterectomy, on the basis that this disability was not shown to be related to service.

3.  Evidence received subsequent to the June 1998 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a gynecological disability, claimed as hysterectomy.

4.  An unappealed November 1998 rating decision denied the Veteran's claim of entitlement to service connection for anorexia on the basis that this disability was not shown to be related to a service-connected disability.

5.  Evidence received subsequent to the November 1998 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for anorexia.

6.  An unappealed August 2009 rating decision denied the Veteran's claim of entitlement to service connection for an anxiety disorder.
 
7.  Evidence received subsequent to the August 2009 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection a psychiatric disability other than PTSD and depression (claimed as an anxiety disorder).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The June 1998, November 1998 and August 2009 rating decisions which denied the Veteran's claims of entitlement to service connection for a gynecological disability claimed as hysterectomy, anorexia and a psychiatric disability (claimed as an anxiety disorder), respectively are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the June 1998 rating decision is not new and material, and the Veteran's claim of entitlement to service connection for a gynecological disability, claimed as hysterectomy, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Evidence received since the November 1998 rating decision is new and material, and the Veteran's claim of entitlement to service connection for anorexia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Evidence received since the August 2009 rating decision is not new and material, and the Veteran's claim of entitlement to service connection for a psychiatric disability (claimed as an anxiety disorder) other than PTSD and depression is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawn Appeal for Service Connection for PTSD

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

At the November 2012 hearing (as reflected in the transcript), the Veteran withdrew her appeal with respect to the issue of entitlement to service connection for PTSD.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw her appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.

B.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial(s).

Given the Board's favorable disposition of the petition to reopen the claims for service connection for anorexia and an anxiety disorder, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

With regard to the petition to reopen the claim for service connection for a gynecological disorder, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2010 that provided all required notice elements, including information regarding disability ratings and effective dates, the elements of new and material evidence, and the reasons for the prior denial.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2010.  Nothing more was required.  Indeed, the testimony and argument provided by the Veteran and her representative show that they had actual knowledge of the evidence that was needed to reopen the claim.

The Veteran has also been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service treatment records have been obtained as well.

When claimant had not presented new and material evidence to reopen a previously denied claim, and thus not triggered the duty to conduct an examination, the Court has held that the adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).

The Veteran was testified at a Board hearing in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The Veteran was specifically advised of the need to submit evidence showing that she presently has a gynecological disability that is related to service or a service-connected disability.  

The Board again notes that the Veteran indicated that she intended to submit medical evidence in favor of her appeal at the conclusion of the hearing, and that no such evidence was ultimately provided.  Similarly, while the undersigned left the claims file open for 60 days to allow the Veteran to submit additional supporting evidence, to include a medical nexus opinion, no action was taken to provide that evidence.   

For these reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor her representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.

C.  Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

Anorexia 

An unappealed November 1998 rating decision denied the Veteran's claim of entitlement to service connection for anorexia on the basis that this disability was not shown to be related to a service-connected disability.  The AOJ stated that the Veteran had been seen for complaints of anorexia (loss of appetite) as opposed to being diagnosed as having anorexia nervosa.  In that regard, the AOJ found that that the Veteran's anorexia was a symptom of her non-service connected depression.  The Veteran did not file a notice of disagree or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The November 1998 rating decision thereby became final.

Evidence received since the November 1998 rating decision includes a "new" September 2010 VA psychiatric examination report which notes the Veteran's diagnosis of depression due to (service-connected) fibromyalgia.  An October 2010 rating decision that awarded service connection for depression. 

Because medical nexus was one of the elements not present in November 1998, this evidence is sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade, supra.  

The claims for service connection for anorexia are reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.

Psychiatric Disability

An unappealed August 2009 rating decision denied the Veteran's claim of entitlement to service connection for anxiety on the basis that this disability was not shown in the STRs or following service, and no evidence had been presented linking this disability to service.  The Veteran did not file a notice of disagree or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The August 2009 rating decision thereby became final.

At her personal hearing, the Veteran testified that her anxiety disorder was essentially caused by her service connected depressive disorder.  She explained that her periods of depression would be followed by anxiety, which required the use of a different medication.  She said flare-ups of her service connected fibromyalgia aggravated the anxiety as well.  Her testimony in this regard is presumed credible and essentially "new".  This evidence is sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade, supra.  

The claims for service connection for anorexia are reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.

Gynecological Disability 

A review of the record shows that service connection for a gynecological disorder was initially denied in an August 1989 rating decision.  Acknowledging that the Veteran experienced bleeding following the receipt of an injection, which was believed to treat an ovarian cyst, the AOJ determined that there was no residual disability.  Reference was made to a VA examiner's opinion that the Veteran's menstrual cycle would return to normal.  The Veteran did not file a notice of disagree or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).

Service connection for a gynecological disorder (claimed as a hysterectomy) was denied a June 1998 rating decision.  Having essentially reopened the earlier claim, the AOJ indicated that the Veteran's hysterectomy was performed due to her problem with severe menorrhagia and uterine leiomyomata, but that there was no evidence showing that either disability was shown in service or to be related to service.  The Veteran did not file a notice of disagree or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The June 1998 rating decision thereby became final.

Regarding the claims to reopen, evidence received subsequent to the June 1998 rating decision (pertaining to hysterectomy) includes treatment records and examination reports dated from 1998 to 2013.  This medical evidence does not relate a current gynecological disability, to include the cause of her hysterectomy, to military service or a service-connected disability. 

Also of record are the Veteran's statements and hearing testimony received since the prior final denials, wherein the Veteran essentially states that she currently has a gynecological disability is related to her military service and/or service-connected disabilities. She argues that her receipt of an injection shortly before discharge to treat an ovarian cyst caused a problem with bleeding that continued until she underwent a hysterectomy in 1995.  She alternately maintains that he gynecological problem was caused or aggravated by her service connected fibromyalgia.  Both of these arguments were made when she testified before the AOJ in October 1997.  In other words, the Veteran's general assertion that she currently has a gynecological disability (status post hysterectomy) that is related to a shot she received in service and/or her service-connected fibromyalgia is not new evidence as these statements are essentially duplicative of the assertions made when her claims were previously denied.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence). 

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claims.  Accordingly, the evidence received since the denial of the claim in 1998is not new and material, and reopening of service connection for a gynecological disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this instance, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert, supra.

ORDER

The appeal for entitlement to service connection for PTSD is dismissed.

New and material evidence having been received, the claim for service connection for anorexia is reopened, and to this extent only, the appeal is granted.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for a gynecological disability claimed as hysterectomy is denied.

New and material evidence having been received, the claim for service connection for a psychiatric disability other than PTSD and depression (claimed as anxiety disorder) is reopened, and to this extent only, the appeal is granted.


REMAND

Regarding the issue of entitlement to service connection for anorexia, a May 1998 VA outpatient treatment record notes a diagnosis of this disability.  However, there is no record of treatment for anorexia after 1998, and it is unclear whether the Veteran still carries this diagnosis.  She is also deemed competent to report that she continues to experience problems with chronic weight loss.  On remand, the Veteran should be scheduled for a VA examination after all outstanding treatment records have been obtained.

The Veteran is also deemed competent to state that she experiences anxiety in correlation with her service connected depression and fibromyalgia.  The pertinent question, however, is whether the Veteran's anxiety represents a separate and distinct disability or whether it is more of a component/symptom of her already service connected depressive disorder.  See Amberman v. Shinseki 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").

Regarding the issue of entitlement to service connection for IBS, the Board finds that the November 2011 VA examiner's opinion is inadequate for adjudication purposes, as it does not contain sufficient detail to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Specifically, the November 2011 VA examination reports notes a diagnosis of IBS, which the examiner opined is not secondary to service connected depression.  The examiner did not offer an opinion as to whether this disability was incurred in service, or is caused or aggravated by service-connected fibromyalgia.  (In this regard, the Veteran testified in November 2012 that she has had symptoms of IBS since service.  Alternatively, she maintained that her IBS was caused or aggravated by her service-connected fibromyalgia).  On remand, an addendum medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records pertaining to treatment of the Veteran's anorexia and anxiety disorder.  All attempts to procure records identified by the Veteran should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, arrange for the Veteran to be examined to determine the presence and etiology of her claimed anorexia.  The claims file must be made available to the examiner for review.  Following an interview, examination, and complete review of the file, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran currently has anorexia related to her service-connected depression.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Arrange for the Veteran to be examined to determine the presence and etiology of any psychiatric disability other than PTSD and depression.  The claims file must be made available to the examiner for review.  Following an interview, examination, and complete review of the file, the examiner should address the following:

a. Identify/diagnose any psychiatric disability currently present or that has been established at any time during the appeal period.  The examiner should specifically state whether the Veteran suffers from a psychiatric disability (anxiety disorder) that is separate and distinct from her presently service connected depression.

b. For psychiatric disability found, other than depression, the examiner should state whether it is as likely as not that the disorder was caused by service or a service connected disability, to include fibromyalgia and depression.  

c. If a psychiatric disability other than depression is identified and found to be related to service or a service connected disability, the examiner should attempt, if possible, to identify the symptoms attributable to that disability along.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Return the Veteran's claims file to the VA examiner who provided the November 2011 opinion for an addendum opinion.  If that examiner is not available, any VA examiner can provide the opinion.  The claims file must be made available for review and the addendum report should indicate that it was reviewed. 

The following questions should be answered:

a. Is it is at least as likely as not (50 percent probability or more) that any recent or current IBS was incurred in or aggravated by the Veteran's military service? 

b. Is it is at least as likely as not (50 percent probability or more) that any current or recent IBS caused or aggravated by service-connected fibromyalgia?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided.  If an opinion cannot be provided without resorting to mere speculation, a complete explanation stating why this is so must be provided.  In so doing, VA examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Upon completion of the above, readjudicate the issues of entitlement to service connection for IBS, anorexia, and psychiatric disorder other than PTSD and depression.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


